         Case 2:19-cv-04716-AB-KS Document 79 Filed 08/20/21 Page 1 of 2 Page ID #:686
 Name and address:
 Mathew K. Higbee, SBN 241380
 Ryan E. Carreon, SBN 311668
 HIGBEE & ASSOCIATES
 1504 Brookhollow Drive, Suite 112
 Santa Ana, CA 92705
 mhigbee@higbeeassociates.com
 rcarreon@higbeeassociates.com


                                       UNITED STATES DISTRICT COURT
                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                CASE NUMBER:
Michael Grecco Productions, Inc
                                                                                2:19-cv-04716-AB-KS
                                                 PLAINTIFF(S)
                              v.

BDG Media, Inc., et al.                                                   REQUEST FOR APPROVAL OF
                                                                        SUBSTITUTION OR WITHDRAWAL
                                               DEFENDANT(S)                      OF COUNSEL

                                                    INSTRUCTIONS
Generally, an attorney may withdraw from representing a party in a case without the Court's permission if another
member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member in good standing of the Bar of this Court representing that party. In that circumstance, the withdrawing
attorney should complete and file a “Notice of Appearance or Withdrawal of Counsel” (Form G-123), instead of this
“Request for Approval of Substitution or Withdrawal of Counsel” (Form G-01).
Notably, however, Court permission for withdrawal or substitution is required if no member of the withdrawing
attorney's firm or agency will remain as counsel of record. In such circumstances, the attorney(s) seeking to withdraw
should complete and file this "Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01), and submit
a proposed "Order on Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01 Order).
If the circumstances surrounding an attorney's withdrawal or request to substitute other counsel are not covered by this
Form G-01, the attorney may instead file a regularly noticed motion supported by a more detailed memorandum of
points and authorities.
SECTION I - WITHDRAWING ATTORNEY
Please complete the following information for the attorney seeking to withdraw (provide the information as it currently
appears on the docket; if the attorney appeared pro hac vice, enter "PHV" in the field for "CA Bar Number"):

Name: Mathew K. Higbee                                                          CA Bar Number: 241380
Firm or agency: Higbee & Associates

Address: 1504 Brookhollow Drive, Suite #112, Santa Ana, CA 92705

Telephone Number: 714-617-8300                                    Fax Number:    714-597-6559
E-mail: mhigbee@higbeeassociates.com
Counsel of record for the following party or parties:
Michael Grecco Productions, Inc.


Other members of the same firm or agency also seeking to withdraw: Ryan E. Carreon, SBN 311668



G-01 (06/13)                REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                       Page 1 of 2
          Case 2:19-cv-04716-AB-KS Document 79 Filed 08/20/21 Page 2 of 2 Page ID #:687

SECTION II - NEW REPRESENTATION

        No new counsel is necessary. The party or parties represented by the attorney(s) seeking to withdraw will continue
        to be represented by another attorney/firm who has already entered an appearance as counsel of record for that
        party or parties in this case, and who is a member in good standing of the Bar of this Court.
        The party or parties represented by the attorney(s) seeking to withdraw have not retained new counsel and wish to
        proceed pro se, as self-represented litigants.

        The party or parties represented by the attorney(s) seeking to withdraw have retained the following new counsel,
        who is a member in good standing of the Bar of this Court:

         Name:      Stephen M. Doniger                                                      CA Bar Number:   179314

         Firm or agency:        DONIGER / BURROUGHS

         Address:     603 Rose Avenue, Venice, CA 90291

         Telephone Number:       (310) 590-1820                            Fax Number:
         E-mail:     stephen@donigerlawfirm.com


SECTION III - SIGNATURES

Withdrawing Attorney
I am currently counsel of record in this case, and am identified above in Section I as the "Withdrawing Attorney." I have
given notice as required by Local Rule 83-2.3. I hereby request that I and any other attorney(s) listed in Section I be
allowed to withdraw from this case.


      Date: August 17, 2021                            Signature:

                                                       Name:         Mathew K. Higbee

New Attorney (if applicable)
I have been retained to appear as counsel of record in this case, and my name and contact information are given above in
Section II. I am a member in good standing of the Bar of this Court.


      Date: August 19, 2021                            Signature:

                                                       Name:         Stephen M. Doniger

Party Represented by Withdrawing Attorney
I am currently represented by, or am an authorized representative of a party currently represented by, the Withdrawing
Attorney listed above. I consent to the withdrawal of my current counsel, and to (check if applicable):
                                              substitution of counsel as specified above.
                                              representing myself pro se in this case.


      Date:         8/20/2021                          Signature:

                                                       Name:          Michael Grecco

                                                       Title:         President/CEO

G-01 (06/13)                    REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                         Page 2 of 2
